  Case 19-17389       Doc 23   Filed 12/06/19 Entered 12/09/19 14:34:23               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-17389
MARY PHILPOTT                                )
                                             )                Chapter: 13
                                             )
                                                              Honorable Pamela S. Hollis
                                             )
                                             )                Joliet
               Debtor(s)                     )

           ORDER MODIFYING PLAN AND EXTENDING TIME TO FILE CLAIM

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED that:

  1) Claim #17, filed on behalf of UniCare Life & Health Insurance Company is allowed, and shall be
paid pursuant to the provisions of the Chapter 13 Plan.

  2) Debtor's Chapter 13 plan is modified so that Part 2.1 provides that Debtor will pay to the trustee
$355.00 monthly pursuant to the provisions of the plan, commencing with the next payment due.




                                                          Enter:


                                                                   Honorable William V. Altenberger
Dated: December 06, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr. ARDC #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
